 

Case 1:21-cv-01817-CM Docum¢nt1 Filed 03/01/21 Page 1 of 31
( Cover )

 

 

 

de Ihe United States Cound of Claims

 

SS

Tn dnd ¢ ( |
and Foy the United State p of Amewicg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFicev Jason . Huntey
GA bead Ast F
“He # l2A34-07 FL bal 131:
ge # 843138 GA dL ¥oleraszy
o3- US H | GF me O00 5 ATH BO
| 1 , Home lane Stcuvity Pattee He Unk (siuce 2017 ) Cre |

 

 

 

 

 

 

“4 (ST EF ed )

 

 

 

 

 

Ve .
CcCase “TBD

 

 

 

rv l- United St a+ a
es ede e v ? °
The vet { Meo thern Distare4 CF At. C Atlante §4)

 

 

 

U al at =
TA - = " tee ot iter Fed ene | Southey Destreey ex AL. CMtam, FL
Kite County Supenton Court et AL CA+| )GA “
ata >

 

/ /4 ~ lH 1
; ighlands C oun: “hee 2
ovaty Ci Coy ot C our e+ AL CS € bring (FL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JS «
S~ Psit 9 +
44~ Fi County Superiom Cours €t AL C Bartew FL) 7
~ | 2
: [ lowed, Depart mers of Revenue
“1 ~ Flovraa D cpava .
Yb~ FI tMin¢ ef  Chilave, }) Fandlses
“9 F nie D ep art on ent of Meteor Vemelep
+ ~ = lorirda b ae ; ee
a — —faetment of Law En Reve em en-f eS
le ~ } ve qSure_ C oad F or veonee f- toe ne
Ov eA TY at 2 ST
A~ De? Allee C Tewmead Center ar
t A lison i a
yy pec
{2 wel i - — gor
Florida Department ef Health =e
--— _. _. ES. “Fy aul

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

‘Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 2 of 31 .

6
Authority _

(

 

 

Aftivantion Claase. oF 179 |

 

 

US Constitatien Avticle it -

 

 

Cemity C bawre of IPA

 

 

 

-Chause 194s

Dudl ef

Establishment Claure af (790 Cus Ceart of Fedena! claims)

S over relgnty

 

 

 

 

Bru of Rlghes Clause TtT4

 

Cttizevy Clase of

1376
(18 éé, 67, 68, 73°

Rigner Act

Avtrete |

LAS C ens ituteen

 

ot US Congverr establishing

a

Ceéeaur fs

 

 

 

Avtreie | S 9 el

 

 

US ch 42 S- 1983 Tithes Against the URL FS Ceatine tous

 

 

 

 

 

AS Constr tatien Amendmert ~ t

 

 

C Elec tien ef vemed 4 by Couvt 2

US Ceastitatren Amendment x If

 

US C onstitut fan Ara ead m tt Kiv C Equal AEST vedverred a be ceavzr }

 

 

 

LAS Ceén; rtitutien A mandenent XV- ¢ us OfFreersr, Former, Vie tins oF )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ _ Sy . = wp gS ee
Cee _ —_ oe ee __
Q-13- Aer | _ _

 

 
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 3 of 31

   

Citet \ Ay

C frost Vitaly)

 

 

wtatem ed of Claim ~ g-(L Fulton Super Court] )
2] W3qus 282,99 [ 44 sice B30-H35

 

By Sct To ay 433 ¢ [9495

 

HY Kearse Abt GA 509 C1994 | O-CG-A. Are (-(716 | US Arrest 09 |

 

 

DS tatemeg¢ of clare \ (L Floviaa De edvtry eat oe Reveme 1)

 

4] Henge we Francie wae Ot ( 215) Cinjwy | Hepden we Bea -ton CS. o-+4. Bolt

 

Statemee of claw 16 £ De. A litre, } Treasure Coat Perec
4A) Civii Rigner Act 19Rt
Civil Commitment Act 198S- A CA vertdut hip Stave fnosarta |

7 - ; . Lee nal ——— ——
nm met a Fe Wéefidear C€ Since 637aci7y ba fren, Atlanta! ?

 

 

STatim ne ef Claim Eé FL Dept of Heath Tatlanasee y )
ee

 

Al Att Rewenan Somer v. DLE - Fed ertn Distance Glewrda- Le2e]

b whistle blower the me. State Falifring Vecerar C Covib—19 Dearas)

His oxy ef FL Seer cf Health— Wanten divregany US b etip CNTR tay

 

 

 

 

 

 
 

 

~ Case 1:21-cv-01817-CM mocprens 1 Filed 03/01/21 Page 4 of 31

of contents _ ee

( Vai b le

   

in 5 erviTe Ss

x V- ( Adri Stacte of Agee )
Aveo
| Xv ( Courtesy Cony adv 5

 

 

 
 

~ Case 1:21-cv-01817-CM Document 1. Filed 03/01/21 Page 5 of 31

 
 

 

 

 

 

aN
C agcLAim De
a na | is of are
[Unite States federal N owthewn D sevice oF ES
woman of Nevineen Diswice GA CAM EEE IS) — —
*k - MavshalS OF |
"EN Manisteate Tudge Je nn ke bankas TE _——
e dudge Ve

Leign Martin May. —

ee eee
, dy
e Us. Disenrce_ Judge Fetgn a — vee -
rE datz +e defend & ecualia pvetect __..
ach cv aty phew: onan

 

 

 

 

 

 

have by bre
a Cece, & Vertdon Jason Hurter lute OC Aceign ch (79 Ld—
US, Cititen, Cae
7 -[ Unites States Fedeval Southern Distrect of = |

 

lef Dieter Sudge __ ,
® US, District Judge Beth Bicom, US Chie cx

é [a Uugare,. ee
- K th Michae | moore, RULS- Dereeeex Uudge Usan la. Mn gaed
el ic

 

 

xX U Jud Dd % Garier Wave beency “hem late _
, ‘c-€ avnn “ a _

- ° = - = . . PC# A .

def erat pyretect tAs Ccwter, GA of Fy

dA -

oath, Afevmatea to eeartt'y
2 ee agar
wn in abuse of dksore Tie 2
vesidut |

_ | Fulton Covnte Superresr

% The Fulton Count Supevi

pevyrer by decegte

pav-ta mente”)

OU ason “T- Hunter

 

     

Ceoavt udicvav7 Cen A

       

 

_ OC Q-g- 2028)
et Q-7 20207 Vea sy acrna aees < ,
— Casriqaed oe Clee , yxy Falter Cevnt? ee

         

x Fulton Cevat4 haw Lib war
__

a jor _
ten Covat, ™ )
: C ust Admini rtrat ow & Fat “i

Superier CG “thee vera lted in Untawf al Cxtuaditiin d yay

on ‘ uf eb . -
nave bresch duty, oe 4 i vada tJ)
= { =, in EsStyvatota ua |
era , ar Vudeagtlc Pere Fraal
t —( Highlands C ovety_ Ctvcalt O 9 3 Polls

Stidh
Angela (tne Cowden € , Magistrate J<fé Mamy
én Ky PM Se LOLS

(C2-(G- tote)

 

cs etly Patge@

 

a _
- Covet Superior Judges Michael MeDanve —— oO
ene ( ctveatoe to __ |}
et ude Ota
: h breached there dary as the Jaden’
Butz nave bVeaen —— 4 vetal ration th

 

y to esrep Sey net rr adeno”
Te Suter Ss

( Agri, 201d ~ Fverin? no, yew CT yes),

ee ESSIn§
a Lien of ther oot RF O Hee be Het en £ MNine s UN TAST ATE
OO IL .
ore a , ln ge bi pee path a I) mat havent f OTN —
~ fp veats of Auta to (neestigrie, be tm ear Se. — (9~3¢8 )
oon te, CCR IE pe
oa ne inCvimeneta tin Mates CCE T=
ov snret blame SO em ire Suppo’? f [a7 eat aftegey Tae
ge bdr) ¢ pRig- i YD Cpt je-243) Ta Fe TT
c ee Z Oyler
oe cree ee en ee GA exer fey de CAA date 202 4, fy “

      

202 Cent
- . hd Fram wffece | A ———— £ L/Au«
Pmgencring i witrenr oF a eonor el peavate ta C (

nO ih Candidate © CP Be 1299 as

 
 

 

Case 1:21-cv-01817-CM Document 1 Filed 03/01/21 Page 6 of 31

3
CcokhA) mM) ;

 

 

5-/ Pollk C ovat Sup tela Court  CUadievava in = part >| as hertilé

 

witaérr beeacy du to dele Cgualla Preteee, + assem Un Inevmaareon,
7 Find Zz 3 - Ly

divest, extvadition, bk false metig( “elwae Ode, Willian Kreme en Barrows fe)

C Dr. Trace Harti - petrtoury FL) C De. Altésen FL) warty Judge Pe-ren
Estrada, Prosecutor Rrcnard Castille, Defeve Atty Hern Petenren = wiarch

Vesalted tn $ atre anwest fm gonmog at TOE TC , misd agnor, Brain Indetry

 

 

6 -f Flevrda Depavtma of Revenge = Tallanasree, Cleuq Councyz) .

Bartow C€ Poth Cees). Sebring CH abl ants) in Conj im etien Wwf IRS
Washingt D-ce, FL, & Tax Payer Advocates Lateland, Fe C Fron

October, ROWS - Perma have breach duty , Affiematinn te Atlant bh

 

P fe teor O (freer J aren Hinzen in Fe wr GAer USA, © denesh Centraeg Te

: kop
As fawp - Uce TEA, ICSCA, laws of extend AIT CN , bk cartedia Pavreaal MAP »

T -[ Fleviaa Depart met ef Childva & Family A Tathaharree, Sebving ,
—7

 

" ¢ - Cae
lnditan town , Stuart, Fé € C ovate pe Leen, Higntanas, oo tAaet cevsener’y

Facctita OC Trearare Comt Ferasie Treatment, att STAhh we exces tea,

 

ef Albert Movin, Newser, Sttritz, & Metal Heats Tecar, have

 

~~ Wot THe
Larted te ine ert ga¢de falre Schlze ph wt eg Ava ga epi Tt ¢ Di. A llefon, >
- @ Eo paw

 

Cx, William Kremgerd, Chu, Caer Havrigy We injured my buain 2-¢ 27 208h
eH

B-[ Floveda Vepartmet of Moto. venrcies Feom Oct Bolt vnti|

 

 

 

 

68/2614) elrd falsvty , Cancel dviver bre & Fe H3536 “3g 83 26) -0
obbvcer Oasen Tavavip Hunter - PR verdant Perer OT/ 2oe7- as/20(7 )

When moved te Georgia CGADdDS ) € 03/7 2617) IDR bicere fileA av

white nani Atlaia © ff see tbh & 040527480 € a4( 20/7) mares by OS (Za 7

 

ao of GA VeStdear | FL Deor of (Meo Vth cies fatteie eed Child Sap pert

— Vvecords 40 veblect Won-paimaq to the NMatlenwite cleaving bene
o GA Deo ef FH tan tan strueds, GA Dever Kevin cer, ak GA Depacamerr

of Family h Childven Sevorces thee Lic 4 HS36 436 93 Z6l-6 bd |
C gee Evie 2wager Vafemet OF¢ 2019 IH qm fatatr
_ Kiet ecangay

eyguwred C £alres
* ee

Ceovatt TAK Ceilecror, False Cvimaani vegert & MMT xk CELT ky
 

 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 7 of 31

ip
C CLAIM )

 

 

bo

= _|
| F lovid a Degartmas of Revenue CTailanasee ) \
a

— Cansed gg S$, 280 HarnesnedA Contrary Te ap bape i cc TEA,

IC TEA, Fi Smancidgaten lau , F-§- Aait Chile SaAPpert Cece dA ey

te Pé6d) €DZei*t#) C20) , Up te

—

bvem © 20e¢ J 7Tso- £ FIF — (2019)
) Jf S
€ 2018) C2018)

 

T-

FL Deo+t of Child reg & Shen b Missing Chirfed b+

periay Pavag Clanoret) CO¥-“2ait ~ Prera ry)

e( Ft eur a Ul €x by Hurt Te C ctype ip

Won — Cartod cal
Did net locate the mother
» Fe Deoy Revere General
law sare firling 9 in

Onta Cencern Pen ene. C ovn st |
Ut-fe
Prver te

UO oan Heche af 2eif- & lecit et f ed Cora C
cCevnp-(qy

Federat Seathen Depevetp—- DQaik, dels, FS0- Fe refused Cet%20he C

B- Fe Devs of Meta, Vehictes \ With oat 4 Governavr it Wi tre ne fun,

( 05/7 el? to Officer Hutter dvrert A-6-2eto; dlerred 4
Federat U-S. Marshais, Ft State Hwa Patrat € Colenetr) | af
Florrda State wide offre l9 a nawven-wide © Precarie order) .
ok Comin Sher lk Pani Riacittman of Sebving, Fe, CMe Geberner- Rick Seerr,

“fen D efantiS = Fe Birdan Hemp - GA- 26(9> Pwretri, Yep Ct Gv Mach an Deal -G4

-|FL Depart mint ef Law Enfercumat |breach Oary7 A LFib pate 19

 

 

 

duty to hebend Cguqtlt Protect _ Mailers uta at 4c, 19ST) ailew
a charse “Practice of Lhwls C Merdineayay A> PABA « Fe BAR ALT if 23
Coit) to be begirlateA ar a

Rach dare Hote is

Bea degree fetonq tn 2elf Serva FP.

aveest toe JO-(S- 2EIT Couwe Filed

the ULE- CHVCAS5e,

 

7 23-20ff Contrary to St ey vet

dveth 9.2- eis, a Sat olfeve en |
locitmitter ve FL, AoG~ Generai Pam Bondi Mo Por te € dadvdater i
Fer office, ® WO Perver FL BAL Weems C Fuerere. Fe BAR, - 2a! 4) es

¢ Vallee William pa ve Feo BAt, ULCe, Bolt ); cr 17-348 Charge ba ch deted 3- 12-26f9

whew VEosc Fes. en 10-1 2019) me in GA, never to hare Matered EL C BRAw DEw BUS )
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 8 of 31

5

C(CELAIM ) a ee

 

 

 

 

|o-] Treasure Coast Fertisic Center \ ew Az Cena, Setaerty tein

ed

ef 5, Mats Gulcear, D- Bahhur on nb: 2o2( due w me uapret

 

in m4 Veltacnp Vew citing Eo charch bh State clam | ECRA- 1866, 67 |
Co slaaghter howe ~ 18724 wap Shot tn Were B- Ram 12 ty th battecny.n

Abram my will wy Geedon C UnHaumn te me, falve vecebir tr S2rcheehven'd

 

. : OM eam af ot
weice newia Mlied me, Clinch Camels), BP 2 lm Loree Canard on Wwerre. C ena yy

 

7
| — Dr. A\ligseny, dtdgnenr Sencar phrenra Aa- {2-22 C Rae EAstH) net at tAtare. 2?

 

 

Aecerdiag tl Trearare, Coa Feraric Tresemne| harre , CA- (2-20 )\
= 7

 

after vefuri ns 1a fear ef ma Iife & SAL ¢5 CG&edew y In) Earé-

Codmern vevericd to ma & “yo DY’ CU » Pe Pelta, Ord dred SHet & M1 ede

& thet my chavt Said Sehlzephrerc ar of 12/29, 2e8F & Sard f{ war
ot

Prior diqnnund before ddmisnien? CDe. Atlisren®) Cd uddge. Escada?) 2oz0,|

—

[ Flewida Dent of Hestth twas marled Chan Cop my ) bo omacteds

On Medical mal pract ce of J tdge Peter Esty eel ot , Pirerecate

U eartra Bente, Atty Sawn Jeler, & Depary Cleve Rebecen Raalern,
ola a, ening fren the brew, Judge P eter E Steued CBee bel gas
vam pee CCFIS)- 729, “Tracz Harry © CF 1S~729) (Acie Fate

dvrest we FTA CO4¥,2616) > And in Odnuarg of BOT fuem + beren.

 

 

 

Furthermore, { Dv. A Hesen \ C In og, 2020) whem Ive never met

adbter MUegal Avec, Exreaditio, Carer C Fe tf 66i> CCP L9 3B)

Whe avrend Wavenat ye Wari dato ty, C Fate State Attry lodiormert)

Chevrting Plevchew ( B-13-201Y Pier CF- 12-139 C2-3 2oi2)

Wont Step Palpifaig trath cf marten Toe Ceurr up. CASEA .

FC 4 64, vewrstg POIS- fbi, DR I-17, 243 GCA 14-27, CCA 1378 C8,
Pealryxy » CE tase OC Destesreay © Tulse PAs WARD VAct TEA)
CE-1- 729, CH 19-3%G Contry, to Pita State CDC4, Lenore v-

 

Lave Cue 19 8g |
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 9 of 31

: b
(State ment: of Claim »)- |
L United States Federal NMov-thera pis teist 7

Own Q-b- RO 2O the U.S Mavshalr wa rs CVUME Commited

by waq of GA codes ov US Coders Dunder the ausercesr

 

Supgentvison ef the United States Distvret Court of
——

" “fPe @
+he Noyth Destvict ef Georgia (Atlanta, GA Peviston)_ L|

Did dvverte GA o fitcer = Oasen tanter Sue Jason Taravir

Huares = Jason Gleanten Cavter- Traman by io tut, .
Badge H 1234-07, GA Re Private Dereotiver c WALDEA, WELSS, 3|

GA Tech. we th (Set - loo) us Marshair at hs Wome adder? _

 

 

 

 

 

 

deers mimadtels begween Taro Bam 2 Wirthong wWarrtand antiecerg

by GA Aer evy oer Bausfan I< emp , oy EL % ov fe Neale Ron Desdatisr

¥ A nemen,

 

 

ow Prerid ad Tramps +]

 

 

U pow Hunter, giving 4 hetrce to us Marshal &( C awestag ) 5]

} qaucckt debveef by Mavshal & ta bf, Marshal Bl (gnoved
fe

= -

Hunters Notice, Placing him th Ca Phe in the ft vont. Mar Shal
Hf, then cuffed Hantew ® hég to the Slide ada dust te
“the feat @& PASS eM5er Feat oF a bleach Suv O eee. (+

S hoata be Mated ett ens Zot Mavshalr en he's Fawn , {Ot avn gol

 

 

 

 

 

 

In vehicles, r (10 - Zot) blected bit Street & Cleveianet Ave with —
et

 

 

hea Ak-1tas ported, cl batter ing vgn ote him & his france wre

Got in Frond of hie ar ther uralihed outside the hour, C Pertew ve us) Vgneved

1g - US v. Denald de Tramp (senate Merl) wet censistert (a Hontertr dur er
5 Pov ter v., UT Cussc) | Kingsl anes w, City of MA Car C ith cin )
4 _ “us ‘Censtiqunien / CA Conf titution Aveta 1 5.9 ela. —
IB - Walden ve love C Ui4t ctv, Bolt ) ;
2 - Weeks vw. US. CUSSC, iit) . |

 

 

 

i - Bivens ve 6 Unlktnown Fedeva t Aaents . “ws. S- c-+t- Cle Tt)

 

 

 
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 10 of 31

7
( Statement of claim y-A

 

| United States Fed @vral Sav-thery Durturct “ee vel FV D-~GA 4]

 

 

On |\O-4- 2020 Magis ty ate ohn K- Lavine 10 entey ed

dyn orden transfer Case Hp Lezocv 1447, > 1228 ew 2b |

 

 

with (4 dager te object th dbure ef tM Al day thinsfer

yale TY (Willlams ve Tex+ New et AL~ 2°20 cv 1OAZB Gw P¥e- USOC Cen caltferara )
a) Se

—

 

FFutherm ove , math obStruction ¢ tampering by Vemeving PAGE,
gd Stauging mari up to 6 dare After deliver? by Wiyn lands
© int y Shevitf Superb veo = Wise, Rhynes, Abela, & effvcees
Meimne, Batlen, > bvercn of datr te Cowect by Lt. Muvehy 2j
[US +. Leen LL Lew vw US €5-ct] (No henest mistate » daty breach )

—_——[S=

Ow jo-4- 2020, United States Distrret Judge Beth Bl eam asf
/

 

an Avtrete Tr Judge apaurged the  authoity of Avtrefe A

Maaglvateater to Seren Intersi4te claim Under S- (HlFA

 

2 fo LO 4A 5e [9 Be

Presevern 3] L Smith ve Us 69-1173 ¢ ECA, @ ) | b fr ( A) )
ao Veateal Mag orente E pest review be . C isfees beyond dimelt cent rul )
Became Magitivate U ohn K, Letvitins turaasftrved at yon Aiseasl rive

q Us Desircet Uudge Sach déavet Liv review Sh SAUSA CAvncte O
€ Magictra ) — US Coaptitutien Legelagwe Avytcte | 178th Magestene

ae ce

hy td ™
However, us Dis St rice udse Berth Blecn MPa Oa oA OP () ohn L. aritials Tt
ti-ansf ens wh ich Ve@saltet fr final Aismédral, We (@ave +e AM eae |
thm pered fi tiags low HightaadAS Covnrg FL SherefF FT. Nerth Orsnied

of GA, ov Federal § outrevn Deprnet of FL gacy brengat Faritets

 

 

+o the Clatay a Time evovead L Harter ve Angela Cowden et AL usDde- Ae1é ]

i
[22S a

fase HS usurped im Bin A fLashfen € 2520 cv- (4 35 B-. 88),
white is2ece (947 was labled C2220 cue [43ST KMD For

 

tre chief Judged whe dicta Conf licted with bloom  Leign Martin

Mazt th (226 cv LER weet of Geran, Moines as fred leap ZI

SSS

 

 

7 FTF vaie € Galawny ve US) ( Texaco». Penn2ei l) C Exven ve Saad) “sre,
ae . . ~ ==
 

ET

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 11 of 31

3
( Statement of cldtpn )-3

[ Fulton County Sapeviov Cowt ty ves FMbD-64 Mavshals |

On a-b- O20, Mavshat # | aftey dd visting Officer IH unvew

his home dddvert = O60527 “So- Driver Lecce GA, of chararesr

ivy FL Stenting Cevem ia/ 1644 C cntla Saogert), 09713 / 2019 .

 

 

 

C Thveatr, Coveuet by treet state / coenty Judge / Magistrate 5
ja- 1S- Lots,

& Ol/ 2017 C Practice of law) Stemming Charge

dvv ert 7-2- 20D, offre date FT La-2alt Practice of LAw chase,

Mavshal HL, trans pert 0 fercer Heater a an dette Officer bh

GOA veLrlded + Driver bie H @4e527 "fo +e Rice Stvtet cael tH
GA. L Powter ve us], [ Aoe Pum Bondi - Opinion heme rule
Fo Bar, 2ei€ 7

Atiata,
powers Act- Moa deren ofecce Catadeqter | P Fuerer
E Mallory v US. CS5Sect 1957) FL micaeglyins hk Vetro Kew Stetadver_

c Werastein v, By ad Ford , Colladers i Civ Gum St tance te (iUleget Cenfegutaces \_

Fr LAL §- v. Nave ai Subs Peg anget Prereeuteonr f trial cCrecl te Cviminagl ) Cv imal
2

after ciede [ St of Califevara Vv Simetoad | C Mriter vu Fe Jury DCA-199S 4

ho a ote , ate eogtp eo planar te ewe or Halt, Chrid Sup pore Cartady mw

Sappert C oie dawg te L “aca 7 EAL C ICS EY » Fes- 2ai% SuPgert, GA code Sa 09 ert.

On 2- 1 Je 26 | IH unten act fivst AP GE Arance weap We Prravick el C uae (

 

CPowed ve AL, Sct (932) LJ Exptacs to the Fulton Covey Sueevien
—: — io yi - |
|

“ ‘ 2
Judge “ Pov my Sthety , Ckera re my Vi gh ia thle cauvt. 4

21 Mick(yan ve Deban 439 UF PEA) 29 { 99 dot, S3e° 3S Lt

- . = . . ie ki, . .
de wot have, that vight 34 Thats for You

She advised, “ You
- v

other > fhe ¢ Post Cxtvadi tion) eT Nat trae,
disragerut

3) - Ct. Fo at 433 ¢ 1969) - An aveest , b laaket, eet ad ete Cn Reality tt4

=ty avague en the

#1 Keavse BLE GA SOT C i994) / O.66.4, Avtete [- 1776 / ws Avarcte{ - 17

The Juage Fhaaed tle @K+tr AA Teor withew,

a Ha best wei th — deege Band Jorelay - Secor ise nes T electeoaed C R- fe~ ‘ aArtg- oe | 3

 

eae aAper descover Hares Files
Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 12 of 31

9
( State meat ot clara ) -_ if

L Highlands County Creat Court, Sevving, FL]

 

On 4-2-2015, Tudge Peter Estrada, State Atty Sugere bor
Steohe Ke Heachia, Invertigata, Bill Puree CSAo), + Pttras
District A+t4y Cheistiag Pletcher beette thei affirnatiens

Rh otthp CAlfiven Clause i7?l) CUS Ceastetation Amends ty ty 3 é,

8, lo, Ul, (2, 13, It, 1S ~ ttl presad dag C Case CE IS7729), (fe is-86t)

 

 

Cmmitxe , CF IUx¥ C Destroy ed, but (nterstate Contrara te

 

——

Cititar;, clase of 18°76, S laaghte- haupe (B78, Comita cl eare 172

 

——s

Fatt Facth & Credle © Child Support Act 1993, 19973 CuUCeTEA)

 

CLCTEA) CSperwaei FL, 1963 — vegistered 0 fFices H B93 138 FL (2029, ie

 

————— — °

yueniag for ghevite CUS Coast Amtea I 1% lS) ta @xkereite ef

 

daty fo dettrt State U iets becaue of OATHS Senctrons
{ Fe Deqe of Ceree tien (2023) c Deor of Juvenile OU ascce, J c life? -
Violated my @¢g kal Pre eet on PAS. F316 C Me we-teee, of Ave pti gece wr )

C uy hy Pricer) Neo Mieand ef ( bé dr C-t- 1986 ), F rane vierimp tn Vielatian

 

of Shévman manta tract Cus, & FL Trast bd e.5. 2oir C Hazerv. Atlas}
Fatsiited medical Vetcerd af Sehide phven sa to porrsn wer Pala Fal Med

& Geeden)~ OLS 2 eiF Cénirarqg Te Arty Shatin Titep — Waren haven, FE ,

Dv. Suban C¥Eem ~ Loz. CMe Psychot 7eg hie for fieura € (foarte, ) _-
Dvpsecutor Richavd Cartiie, Heatner Beate, & Judge Peren
Fudnt EStada dve decesrorg aswell as 5 Seoving peltce

. : i . rn i 1
affreers fa CCF 15-7295 Gq enctming St of FLY Gamer otir Baber

 

(20sF) , aswet ap aceesrovrer fh CCE 19-38) allergy we Chui ting

 

 

Pletehes, & Dre Allirch , Wit laden Hvempen, Tracy Havts ¢ 2eib)
Du. Alirgen C2020) De, Chamero, Dy Pelta , o Dr. D ? €2etos wher
Catrifiet me ay Schyre ph vena € 2-1 2627) post abare C2- 6-202)
Coverug to DCE } Foe Dept of Health, wittevy of cover 4ere
CA tty Rebekah Jones we FRLE- Fed Nov th District of Fe 2eZe ) Agetrted

 

 

 

 

 

 
TT
Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 13 of 31 |
iD 2
( Statement of celdtm ) - 5
L Polk C auety Saverter C auvt C Bav-row, |

CP 15-729 Uudoge iu) dimes Yancey +threataedt Fyen

.
A i + .
C lo- lo- is) via Court VecovA, ‘ Hearer? y * B COTTE

ln Vee Cage.

the b tack
Sign Speedg vial watever pf ner Vic Stave Setting thing? ,

mh . . AL . S 4
Det Atty Shawn Giles of tuotnten Have, FL, Day Gonna See that

waiver! "
ln ve LA fe Fo |4- é41 Cbeswoyrd} vewrite CFC is-661) fren

DRIG- +? , 243 € Frees, Tdneha Jaren Herter 94f 2el4¥

 

NP DOA a Peeal C2eiY¥ —~ Hot En wi Freancts é byw cach} Ccatraveq te
(M arSahe Wwe MELB LWP DCA fnpealecaterg Od te J GE 4-243, 2E7

C Hunter vs Feecin Pilea fivets 4 false avrest, Pevjyured polite

Ve powt C Wiliam G tate C it itted Depata dy ‘T Anerit 4 Fueanecy
€ Grea) aftaihed ofl ileuw O dros Tavanpe Peter © cr 12-139)

Levidanced désvoyed) witrcsrs Depary Pasta Camppell, dorm

Gavisan, Witlvamp C&S 2eity CHilgnianms Coveta Sheriff)

 

False claims MMI Xf C S40 gut pac in 6 Corgia ap VeLiched, 2cl7 )
a

 

 

 

 

 

 

 

 

 

CR ITN C FOY- aftee Judge Mich wef Raiden C bf avdee Count 2D
pr ental health Vadge vulet “ Des Willtam Hremper, ‘Tywacye H teney
dive net quatclres Fo eur lyarve IH ay eu. M atemanen Wwe Ace etarel
becaure of whe State Cfatre awest - of7 Zeid CCl (57727 ) is
net Prebative go Chuitlg Cemmy te CCF 19-348 )- In veverre, Ry, Aen
oe ee -

Falsifred We covds O¢/2e2re From Gat putiad Te mew 19 patie T
dtter Prey veleare pUudge EStradq & Richa Castille Spee

 

Uudge Michne( Me dase pevjary CCF 19-38) + Judgc Céwe en
Committed @ ty v7 c Fe ig- Ef) Cao of 4 py eal +o UsLc } Dr HIE Fe
Chew WY Magistence Sefhve4

 

Pmmeipated Son € b4¥7201% J CAGe ¥)
Stithem folewed, Tudge Daria wars Viciret ol7, Zork € Zope —_vetaliati )

 
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 14-of 31

@ || |
( State ment of claim \-% 6

[ Flovida Depavimet of Revenue _l

 

lin aols, d ft fn child Var at fo Cmancigated fer a fire adam @sFe ; _

Violece Cldimn C C dgstleman a ues. S+ C+. Bolt ) chyla Sage ot § 200

O47 ait with no Ush dae -te bach awed CCE {2-13 9y

triple te Mt b60 following avert G-2- Adis, with GWudae C our d ern

& FL Deot of Revene, Child Support, Dept ef Childven &

Famahies wy Hnewledae i ar ac Un @mgler ech y ® Care en Loge]

te carr 4} r H Unt @er vv. Fyancer , Veils C MA duet ) | Ruwter we Benton CPC eo ity

_ a

FL avid a State Supreme Court Cf tray , State has ne Surinder

Over Min Hanger ue “te Constitutional beeath 2M DcA Fe Let
Lahetand OC Hugger Fraaary e{ PCA } bet We wvitte, par Cou
Opiaten to Afr fp pergurg Cade PS- Perjury, by Céatrad eter,

, omisrren CNet Ired with Aeis PcA Caran Inrt, Me Pd

Fite to Puofre acces ar ethtn Caer (20s) _. _

Hunter Freep C€ PE S- 4, 2013) dismured C Ley)

AI And Ded ex vel
. [sc js- 1695 J Use lé- 18xx 4

en INHle favy

Utah ings v- State , WW jt we State,

oan Koche , o€ F Dok, GO tneeral Covese (, “ bel b lock Your oi

lawtaucte ta the U-S. Federal Seathen Distrect of FL- _.

 

(she DIDD X (204) go | war to US be Direct af Cetambia €2¢(b)

Hunger o. Estrana et AC Cusrdc Dc 20 le)

Hunter vw Angelaet AL CCowde,) UFnc PS 2eiby ; 7

ap a US. Cleat. Hunten we Drier, Estvada er AC € FL Middle

Diraveet , DoT) ( llth cin, Zoi? ® All breached Datrz_
FL Dea cf Revere, Childve & Familrer, Meter Venreres, FRLE-

Je bv 14h, Tallaharee, Fl, Vepertias falre Carer - MmitK, CFITK, Ci2 19-32, .

Fc tr- ééi laterféate to G eee 5 fy C 04/2447 clearer C¥Hfa2ecl y Avre rt 2; 2e2e /.2

 
 

~="Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 15 of 31

tA
( Statement of claim d-7

L Flowida Department of Childve & Familicr
C$ €¢tien A 5

 

 

Dea falsity Child Sapper yecordAs, Amour, baluncer ow ed

In Cenyunction wy the 1ete Jusdrecal Crreatws 2 IHX P64, lands,

-{ drded, Poi C avant? Céearty, Fu Dey av tr 66-7 of Revene,

—

Child Supset, Meter Venter, Highway, Pareei, Foce

ER ——

Stafewidde Of 2eit- O37 Bei 7

 

CSectien Sy TL

 

—

lntersState te Georgia Departments
GA De partm eng of Famils Pr Childven, F atten Cavaq?7
Shevr fF if, US Marphals Services FRE Peic wet
ste Guvept, Eonuitt, detara, NAvedss, €ltril by Wetfare

depletenr), Ltenet wir credd bility “ar a forme Fao offrce

. GA PHS, Driver Serveces,

 

 

 

 

 

 

- 7 # (2324-07~ Lels o GePD
#893138, GA office # R347 o7~ dolg, Sos P
( Caavace Sos head Qatar, WT) C 2B) , be Under ree

heme (aad Se cari te Ver d dy aa | C 420 Conutland OTreet

 

 

 

 

 

Artlanin ) GA cwess Wedd, St- Luther ELharel C2et7)

 

Woatonman Seca = Proceten Lanner - FF arebagn RA,

 

 

 

 

Atlanta, GA, Noveh Spring p Police - Mover KKandet hye - chref
af Watehman, Depur7 chref Ryaa March aay € Chavch,

City of Rekuse — CO osegyn Ep Rovre , AtIAnta, GA. w

 

 
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 16 of 31

i3
( Statement of claim \~ &
LT Florida Departmae of fA ete Venrcler TI

ae

Did fe the montho of OF / Zeit Uae BRshoe2ze allew

US Marshal of PND-GA CAtlantary Hightlanty Cevaty

Shenrte Pant Blacama, OC febving, FL, FBt, Fee, Meld

All FL Sheriffs, AU FL Hignwaq Patvelman CS tatewde sj

FL Highwaq Patrel mag Colenets C Matien wide) te

atctesr Of btcee Gapen Hunter Sr © GA State 2eiT

 

py dvr A agTedA inal pial ey have « wa Lecce te thers lars

name Heme addeerr tn Verolatra, «fF 6 fp fcen Privaces

€ Potice Power Ace LPG) CORAM IIb y © Bile of Regere

(Gevemmund clause 1964) vte other Agere Sf Aguerts

( FICA) € FDIc) f Fe Deg ef Revere - lnagersrace ©)

C FO Degt Childve, o» fanrlier ln-zevs¢ate ©) che Warne

dilfew hin €*x € Tayetha Sa buing Fueanccrn C Grier)

in ( CE 12-139) € BS Bez)

hh
Styhem he war vitim of

C falrrlied Contact Fetree Pod wvigaet DCF- Seberang, Fe CFRite }

his Acitaata Ackdeess > Hla Cour¢tand C Zelt) |

{262 Pin ti’ | C Litheara, GAY (Zeal), Rome Ave C2ej9\

”

Atlanta, 28 Cady tl ant { 2019, Atlaata, bh Einatf te

AFB Deaewoea Drive Sur CLetoey Adder te Whitty

T daeiha Sabvina Fretact C Gress) Stalhes (nterstate,

Para lnvestigatars, waned velatensnrge C29IU 7
Na

 

 

 

C Metadne penage- Chattances a, Marv freer bere, L et Vern, “TAY >
C Natasha Acdamp~ River olate , GA C€ 2elBy : dee

 

 

 

( Chal ped Reg er— Bireingham, AC, Lithsara, GA beom ate C2 °(%

 

 

—

Mati March Delp ) € Potentiat Pelvtner, buy Lire Maen beaq bep
o

Sen mether ¢ Child Sapeekrt), C Did Chantysa R ogee tayes -— 2otP )

CKashira Baher €2019) Potrened in-pare by Tanerag France

 

 
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 17 of 31

it
( Statement of claim )- 4
L F loyrtd A Department of Law En rE Ore een ert “7
hevin Sowetly ~ Fe 2MP Ped, 2009, Mat? tens Coupe \
 lovida Depavinens cof Law Enfevcemeng i (any,

 

 

E Cant ara nto

 

 

 

 

 

 

 

the meaty of March 2149, dlonsg with Face boolk hane, CA
CA democratic plarfovrn of Social mada Ffyeendly Se Sue

 

 

A u }
To Aemoew ats, by ute advev7e -to veenb licans Sid towne wot Shoot *

ry) A
dp a& Constam erate = FL Departmen of Law Eutercemery \ Vout v

 

 

 

 

 

 

 

 

rtaghe (2018 poser of Me being WAmardA InterState 3-13-2eK4
by “Tane Ag Sa bring Frrureyr © Cwess) | th Conga clan L_
wrth 4 tht and C eupt Sh ev ff in vielaavey of Chit Sapo urq
- ~ — =,
wthe CS Pea asd. ~ @Cene ere eS Oba 142 Acre CZelgy C lech ~Setrn,
pusped by Pye Tempe Senate Presta Utah Seaaten CMARY)
; :

 

Own Hate i wine Wetwed afte € 2018) |

C US ing Cand aA ater for office, form brn BeSpes ©€ 26/4) +e inte b “T

 

F wth Co ore ee ra p R Part Mess of Law Ew fee Cen 7 ’

Facebook & Higntandr shergp TeeW C2olgy Pelt
a - — . .

——

 

prier Te Bacz. Le on B-(3- 2019 F after 3-(7. aig
- A . . __# ’ . —

on Col ajet ceperenn of Unedge Angetq Cowden

 

 

Jellreq Stidhany wet othe, Post Wut

M &8, ftv 44a.

 

Velared , C H eariny Tee, ow Shooting SCcihtesr ow oe

Horny tevin Cne thrertsy + eallage the ny oun

“pour ar € Fed ove saen Catlages W/o Py este a

Matecy wR fF ay war

gy te to deweST , whe Post ia

£ te rect trhertle é lomns of h tear thm lot ‘ha err cpt

by Oudge Cowde & MAG i ttnete StIAMam VIS Cha ted
S4 ppaet + hew | ln eet Gi Fa Cat Lor Aweettr wh rew
( $850) Grad vale was taltin Fven, States oF PL b C4 -

2D taf oem may {ied 0 Cont A kD ch CF-19- 38 Saying | theestora lait |

inlt Oe Kagpee

 

Never Hace cf, & Neve W a Pleaap top A candidare KK Ady- Fer office —
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 18 of 31 _

tS
(€ Statement of claim )- lo

L | Vedpure Cc adgst Forespie Treat mine Centre J

LC i2-d0-20- Bidens Anxiety, Diavearion , PTSD, Newer AS, CTE - (2-30-20 |

 

Samara

 

After De. Allisen falsified my dtagnerer To SOW Zap her 4
ta O67 Qoro 4 prior diagacrp Fats ckred C Pur. Willtang Kvemger
+ Trae Havtig , Oi S QelT— Ov evrul ed by Merai Hesith Okidsge,
Michael Raiden, Dee Cram CEvasig Meuro forrenelegit +)
+ Defeye Ater Shawn Siler vo Prosecator Ideatnen Beve,
de nen veeing CCE IS-T2G) fergie vetltfesal Sti tonets
C Demon ve. Avery YSIS », CR uv. Teeas), ( lLaweng ve
Texas, usre 5 € Brandenburg ey Olive) | C erp ve Indiana )
became 2 Vudrece J Def Artz, & Stave Attra Prorecatren
C Burden ve Vaver C Sth Cre, 19RD tI

; . We est 3-f2
2\ ow B-b-202(- Mo Het, Agung over veleleas beim b Verranet Te eoaq

 

—s

Bl On Be b-2l Shot w Geedeone 2 wnyen Ceured Site effeecr te Brat Lsbew )
+ 64 B- 9.1 - threats te CunSent, O° |. TH er 65 Hp almert Peed, bef, Dot Covering

1
| wap thveluadavy Commit Fer a Sard Chey} ater tain

 

ey we

 

ya

 

 

 

 

 

. 7 .
Public oftverval [CA bed Chelty unde Foe baw wae me dene Ten.
— Oh
ee At+iemers te Varn other or Set, Allejitien 3 13-209 14 Fe, o
J , le,
me in OA Cwuwkhys o Atah © Chavch Cea ference, Vaccaro ) | ae

 

 

 

j . . ns - : , Oey
We iN-temet, Computer (A Zee he Gteragea wer Turvel lnace, Spvins NR
Beeah OC Me Sch cel, P wh tre be bury C Cm pater ecesr E ven,

( 3-7-2019 - Br 2i- ROID) tm GA +} Utah. No ehene plan,

 

 

le nane 76 dae, dag te Seace Period b4t ma Serre,
Poi, ightadtc, FL Coats cleser_ so me way | couse

emar{ +hveat —- CWTA- CCE (19-348; WO Hrah lads, S Tite.

 

et

aft Fe, but mq Sim Ctvd wap Steen by ¢ Aigk lana C tent-4
vieriderdt Frem my ceu Ce att info), Fomor tgapefk wMiams, FO
lndd Phere tp Mercy made th vests, Tdreia Pranus Croye Avenger Femail)

Ma -2. too as tq . fo. oe -- Aas. - * f is. [fs Mae

 
 

 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 19 of 31

lé
( Statement ef claim) ~ Ul
C De. Athisen 7

 

 

 

 

Th

a 06, Qeor_e DL. Alliroa falsvFe@a ma dlaganes DP bk Couey efeclimeeye

 

 

 

 

o

Sating | was Senizephvrearc Mereatia, MY Ont table, Wm ferent To

 

 

 

Fe ban tams Coentaqa Community AP A Detenaial Cancen,

 

ld mot from Mere, | wap war extranted 2-19-20 fun,

——_—__

Arlanda, GA wet Stearns Fest ia FC Since ¢ O37 Qeit, GA

 

 

 

 

Veridmat ww ofbvcer. [J Ciel Comminad Act 19 BS- Balter Act veridat har Stare,

ee

 

 

 

“Pres, iF Maz of AG Lo , Vudae E stead _~ Peace Pfecr

mea

 

C tater C Barter, FL> MS. Derantin Sod, | mer grenar for

( Out Patired ) € Voluntary eomaAg for evaluation) + H owevren,

Owe A*kin wet a FL Ver ent Me theeanwr fren me -

 

Out oF cContert Noe Gudge ern clatr, Met 19 Presnce 0 fF

OFF Yc fat, @ curt 4 ona, eleres wn 3-(3- 2019 CS pring breik) =

 

D earn Anon hh ame. addverr << erart of Undgen on Fmt memset

 

 

te Send faterState -threan on “ fervare bared fatat 7 tr Teg ey

 

 

C Hes v Indiana), C Buranda bung v One)

 

 

 

(Onlt abr, the mediq Fox 13 b Came CECH GA) deeoppea Tare

 

oth at cfr (f-729 Wher at ba CH dat eol { ¢ yor | apf ey "Te Ca w’ercg oR

 

bom ee nen me as A Felon, cr (9-3%¢, wer exches € jo-f- 19) Clegittrtin, y

VY dclad Fels, OE ender of J pects | Concern , Chey ent B-(B- 19 bau

 

lid ney @Ktst, a pgteerd vets € Malleug wo US. , 1957)

 

 

C Teague Vv. Lane, L986 JS i+} C FF seal ve Wainwel att | j 969 J: cf )
€ Hurst v. FL / Oly J, C4.) death by tortare € Ta fierce. melts )

bY Shot , [x Oval, theeat+ dvep level to ved g@ be hee fen

10 mere Yearr, becuase |b Savad “Mm Neuro’ — Prrcnetrognicn drag t

 

 

Wart } Weel helt Me C ye. Civelm - M e@urg Cs reneleg ict — 2616, 207, J

 

 

 

1 .
a Bane F dered Coftlt mpewins ata Bans Da tant eben nee EOD ae ee MAE Penne 2

 
 

 

Al ¥

=

17
(Statement of Claim) - 1%
|

Cc Florida Dey avtmn ay ef HeatrR - Ta llahane es, (C]

E Rebehan Donen vr FOLE~ Fed Merry Distevet ~ PL ~ 20aen Arte lwhirteblene |
_ SS

 

Hi ar a histes- of Cever—ae ‘oo lynertas Cemeplaing , eve

Ones that veratt in deaptar- | complained Via €mar{ in

rey weit F Ins oe Fat sifseda ol Mitty a) Orlin ¢ Dy- va {vary HMremeen

Trace tH abitin Chirp dangyn te) € or? D- C complains emader FRot)

 

 

Also that Judge Pete Estrada, Py epecuren IY eaten Beare,

+ Atte Shawn Uiler © CE (9-129) St patares tn Feo, 2017
th 4 | wr at Mor { C eta ary te Dre Stn lA CA ea ag oe ns
& (MIG £¥ geerfende ee fere Paral Chced i]

i] A meritun PSvchutogscat ASrece Phdep ED De. Hrenge,~ 26/7,

 

Mahotavich~ Bed 2 Treqdeure Ceasty de wet dlagnere.

Onley Certified Clvareg | Psy sr fm Clincvers | airy chatty tre, MID

bk Thee mart be o OPIAfear CD. Cray 2- CQorD C Dew Blom, —

M-f-- Rett) het Sn! Za phy ery an, a4
~ Cttaney

2.1 A merce Medical Adrecvaty ony - Phar ave net /apr

Oat 7 Dementia € mild) C2087) De. Cia ay

tire = PSackh fares’

ty Cam 9 ettricy Te St ana una | dae fo Physical, Wenre a tay dee 7

Pattaans whe are neuro, Met, ® clemeteg Veltited dre dlwayn

 

i

Com petny te Plet, but Never be placed ¢a  trrale

L A Methec an Poy cneiegrcal m- American medica, Atre¢ Mare, C2eit) |

HR Losces Of ficen Hunter, Atlanta Poitce Webmasten , tn daages, Emails, f

lus dae, ir Cnty ag mena, 1 dih vet Chain cthag cA) Jes € CRIS 729,

oe 2e19 € CK- 19-342), ln O% Rete Aaeqg Merty Petecnun Ww are ef

mr @ “Te der nda, ming Pleainsg NGERL buy clera Retecen Renter pay

Falyfred Doctet Pabtre vtew- Ww vl ater Plea of Mer Susttz C Mer thre

Same ar Mot guilty). | emarted Come liwage ato {Fe DoH in 2el7, Aeig )

Fi Pou vecns.. ania tt Awe wae 2 wea 7 Loe we ae a] \

 
(

Append ix ) _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 22 of 31

( Motion )

 

 

 

 

 

 

 

|, Officey O dson Glanten Cavtev- Tyraman C bovn),

Jason Tavavis Hunter Ct A) ad ue. hereby

 

motion herein ths henovadile:

 

United States Gourt of Peaderal Claims

 

+o dppeav In Propey Pevrona CGA office. badge # 1234-07)

 

 

+ 6A vestdent zip Codé 203(5, GA Dyiceer Licenre FH O6O527T 4280

 

 

To Apgede th Pee weiver ov ifen ta deéeferadantr

 

 

Court Cart ly bw 2) A ppeuw as ef Pwivate Atty

 

General Guat Tam € 7 4al priviledge te “erverad

 

 

 

the United States WE deledaar eqaally Mm bvesch

 

 

af- oath, Affirmatiun, duty af treaten to the ars,

Fe, GA, » Ithr etfzenS on this 13445 day af Febvindiy ,202/

 

% Delendaner Qo iratig 2 dhbivmativele wang Me ta mante C€ Compact clause)

 

——" ag. 13-262)

 

 

 

 

 

 

 

 
 

 

"Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 23 of 31

( Petition )

 

 

 

 

 

 

|, Officer Jason G hanton Cavter-Tramen Cbevn )} tn enny

as Odson Tavavip Hunter ¢ legal), do hereby petition

 

as

the United Starter Court of Federal Clatme "tor
In breach ef there dgercie (S$), bedretry, Covoovatieatsy,
entre (sy , federations), QOvern mets, Judiclarie is),
legal entitre cs), Moenetavy endorsed by ov Hhrenghy the,
United States of America, (tes Coupes, & Contractons,

als CON Slomerutet, A srectatieng, OF Ercevs, Pav ints,
branches, Sub-byaches, olvinrens, Sub-ciuvrlen , Poittrcal,
Politveat Subdiersion of Cons titotiana |, Contract, ov probative

merit @xecunve dll & ding wifes to Seize + des & veleare

© FErcee Jason Hunter of GA badge He 1234-07, fovm evi4 pe
893133, GA DL # 060527480, feymels FL HS38 438 83 36l-O

———
b& Wie Son C JOH) Constvnctively HIDMAMCED by her

 

o

Custed’al prother ¢ Tadnerit4a Sdbvina Geenr © Puredncir) ¢
A natovalizesA US cCitize, Whe véesider jn Apopita, FL
native -to Spdaishtown Jamaren St. Cath evinn Pauwlshy
em US orfgin of Broehlyn, Brean qa Sata Cheiste phe
Columbus HS OQraduate, Veleare of his PYO pevta » deb
owed +o him CASmilien) CCare# CO (3-876) © Highlawy Counts y

330,580 UStote of FL, @xcesr Support > Emanciguted , Cvedig buf ne checlt

os my heath ae Pare... Taeteia Halen OM thse 1944 daw Lol geo l NLS OA

 
 

“Case 1:21-cv-01817-CM Document Filed 03/01/21 Page 24 of 31

€ Demand ) Cwith vemeval Prem 0 tecees)
L Bench “Terral IEE wn Bane |
C9 Judees as Uary J

L MK Zecduner v, uU.s, | — Beach Twat in Natren ER

 

ow) > so “to overceme Feats hia]
——- a avlémng boy Jury t SO

R- (3- 2eat Nativenat Emergnez, Act.

 

 

|, Officer Jason Glan+ton Cayter— Traman C barn)
(Jason Tdavawis Hunter Clésgaly, aue heveby dren
dl denials, gil exhaust, Falsrtéed metical Ve Covar
C State ot FL), C Treasuve, Coast Fovansic ) | ( dept eh
Childvn o¢ Fanitier) + C FL Deot af bteagtth C€ Prior
Comelants lgneved- 2017, 19 19), AU exhanrt in FU
C aavt¢y: Higntaws , I+ avAee, Poll C16 Sudeedgel crvcart, PC),
A ppeilarte Cowet: ZWD HCA CLaMeland, FOY k Flovvd q
State Supreme C Leit, Q61S ) (2616)
(AS Courts cz Federal Southemn Disevretr FL C1LGIH) C2015

Cilia ge bbhwtvecteéed O oan Aoche— FL Dok, Tallahanred,

 

Distvcet cl Columbra — Distever & A poealy C Ole | 2017) .
Fe Fedeival Middle Disteeét CLOlT) R CUT Circact , Z of? )
Federal Northern Distrved GA -Atlasta C2626)

Fatton County Suptevor Cauvt -Arlanty C 2625 )

Prize +e ~

Federat Southern Diserrct Cblecitea file— 63-2: 22020) ( Covly 3-L-% ,
F ederat Southern Diseveee Csuve thansler Aucvove dAyecig, | (226)
Federal Mordthen Disturet ef Geers rq ( Poires, Ayweccte 3 ausavg) € 2o%) 3
[lth Crecect Peiicy on fee bverched / veview breich USfag tmmenits C2022 |
Give +hic démand fer 4 teal ves all deladtars ecaalle ligkte |

SD OD tL A tt-9ar]
 

‘Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 25 of 31

( Notice of Insoivency )

 

 

 

 

 

 

 

 

\, O Fh ice U asen Glanton Cavter- Traman C€ born)

J asen Tavaviés Hunten Clesgaly due heveb-y

 

hive this Swen noticed of Involuntary banitthagrcy |
due to Falve auves¢ € js2ece 1405) Fetevat Afovthen
Dusteccy of GA, + MalicvenS Prereen trens beyond
Stetutorialy Pyvosecaterdal, in Blech bag te Vito laditar
CCE 15-729) Clagsreay CCP 19-343 ~- Ent L- No Act, Artem?
ent Qe Lapred
db incavcerated more thea, Low wo do misdemeune
Convict € Awest 2-6-2et%0 ~ US Marshals), Pricer demand
/
for Safety ta Fulton Covary Superioy C€ ArT 220)
eX4vaditlOn Coatvavy to € Weetsrn Us, Cusre (91#),
GA Ceonstitetion Atttcte 1S. 9 Ov tgraral Code,
Halsmar ve GA- CGA.) , - Kashamy vv. U-S- C744, Zool’)
Servius ihjavier Uarl Cweed Surgery  Jevrveas bvath in juny
,
False d agnor i ST Civ, Alsen °) ddminsteced Anti Psyche WC,
Psv che teeghs co  whroeh wr Aeadhs Na my Afeave- PS y che gir
Dy. Satan Crim «f Seb wing , Fi, Amy MM ort gem cu Emery
A-lagta , GA- L Meave, Sever Anxdety CTE, PTSD, Clinet? 4},

: z i r 7 1 .
Dearorciita se Miattivats Sélewraric wl david reset Tyas 79 46?

 

 
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 26 of 31

( Relief Scuant \= by Sammavy
(wit vemeval fvom offices ) 7 By Tyra)

 

 

 

legal Wane Jason Tavayis tHHunter C leaal)

i Officer J dson Glanton Ceavtey- Tvaman Chow)
being Abused in usutvuet OC Medical Maipvactree )
Bivens Virelationg © CEIS-729) C Wawane bach tn
Vioiatien of Dec H bb Sect 1966, Cer 19-348 )
Contrary +o malheagy “ US 19ST 3- Ct, Cbacn +o
AH-13-2019 | aveerée on “Av-b-Rorte, Cwerenn ve US CIQIE) |
C Magy vi ohio, CUsse) Dranden burg V: Ohig CS ct (VEL)
C Hen v Inoliana ) CRAY & City ef Ste Paul) C Pant
ve Minnesota, PRIF-147,243 » FC 8b { Contrary te
Bavder ~ Yager (Sth cra, 1980) C castle w US),
Bioom v. State, © Castleman vw United Stater C5-ct. 2el¥)
déenrced civil wignes CHeavt of Atlanta mMefef v- Us, Ct (986%)
denied @njolnment @xtvaddon violation C US ve Marien (S-c+.)
deaved Mymetive velief not absfrend by C Younge- v- ita vir)
under © Ekyen vw Saudi’), CPallman uw RR) C€ Thirbedaax Yo Lowsiang )
indeawes CnewsS Prevunyable Cle 2oce ASTI - FMD-GA f6ne,ed bS

DML I contvarg +6 399 us Set, C197),

 

w lnjarctive Reivel from ail olefendags ( Weinstein % Brad bard’

o Hy dbear Relreg alt FL, Private, ota-re, ( EX Pavte Touns CHQof?

fi 4}
A A # M ain al day as C All- wilt 5) te jower Coury / A Beneles .

 

 

 

 

A, who Wave ntrer Oxercercd Compete  Crartahle
PG _ ote | |
C7 gan ) vellee C Staughyerhenre 1978 ), C Piach liver Matfer, USFE 2020)

 

“Gedis Mercy” R Prohibition Ail dadges, Agacier, Attys det iintag , Pueteca ting

 

Nudaser ls | R Atte . Parbeltuse bw Can dane { Frere. udfe .Dethby FIAT Tran Dead %

 
 

 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 27 of 31

( Prayer for Reliek)

 

 

 

 

5 ey ew w US. C Church & State “clause ef unity

a

Fyrom Latie. Das Sding gs Communsen £Ovdi ance 2 EDT

 

linewa ar the Schram ent jz Dergham Young C Grind Lather )
N

* Oh God! Eternal Father!

Bless + Sanetity this Bread CAS Prayer)

Totd dil the Seulry who partake ef it,

Let them C Church » Stave ) do thir

in VeEmeimperdndce 2 £ thy Jan ao

 

W he gave hur pve cious life Jo
/

That We Vemember him dAlwayt,

 

That his Spicit Cof law) will be with us, 7

 

we
Amen CBe it Se), yy

 

4}

LDS: Sacrament: An Ovdthance

 

Read as A Prayey +o the honevable

 

Baptism + Ovdarned & Holy Ghost Fillet

 

Aavente Purest heod blolden -

 

 

Uasen Glanten Ceavter- Traman C beva }

 

Jason “Tavawis Huntee € legal )

 

€ 5th Great Grand Sen of Bigham Youns )

 

Atlanta State Wadvd Member

 

Contact Ati anda Stane Wavd~ f ov membbwn id

 

rae

C_.

. PO? Le _

9, - 3. Aor]

 
 

 

~~ Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 28 of 31 __

C Affidavit of Statement )

( including In Sotvency )

 

 

—

lo, my hand & Witnessed betere Geb om this beolk Clef+y
chad 4ertimeniavg of my Farths LDS LE“ Tung Te the Fart! |?
And my oath CRight) vaired tewavd GOD and wo the
heavers that my Farth, boot ef mermen, % Ahat this
Charen rs Trae 2 Ar the Charen of Utah = Charen
b State Unie, that dll the werdt Ll wuite a wvete
heve mm ave +rath # ai baa ed with m4 facth, “

Becaure, of my Oath & Submsrien to

God as one af GeddS Childreh

+hese words F Chavech tr the Trunty

Charch ef Cheist by God Eternal 2 LDS.

AA. |
“ en NO

en

aa

A-13- AOD!

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 29 of 31

C Assistance of A gency \
in Certificate of Sevvice

¥ C Mote > US Clee strd 4 Courtesy Cooy to me) ¥

TT I RR ee

 

F Of£icey Hunter of Atlante , GA ay offictur # 1234-067

 

V esradent Dyriver Litenre OZOR AT t8o, due neve by berms

 

 

IngolVent Vea uett deri ttance af A genes C Officers » detained

bey onal my will, dna ind brhriy te JSe@eevce te Serve

 

p Sereice by Pvecesr Via Marl dnd for 19 perSen

ballifF, Constable, A9mtr, of Mavshals the defend wt

 

here ln precess to A ppeae &  antwel withoe-t ay attorney

 

C Dixon ve US)- dfherysr net deferdmer wignt te ay

 

Atte (0 dn adverre Civil Mtrgatren where teral ew

 

Stotencing har yet to be Commeaced when belng ue

 

bY a May adtepnig Peo SE AG ey-4 oy Pee Lay ea Setrdavety ,

 

Unies, the Court a Pocings a cfuil Utternty to Afr st

in  fnglit ee +hie Pretere Suth ir adverral without

 

A+terne, fer Responder ar DeFedanre We never

 

afforded A Competert Civil Rignes Atty te the plang fiir

 

defen pricy te bir Civil Commituayt , 2 Cases Criminals

 

4 Criminal af éf fre} Vee Evia gd hie C anf e+ Ca Un re | . 4). 13-2oea/

 

( Galt Chedt wood of Lakeland, Fey: A hamily cave

 

Sor ataieest <a
involving Civ wey hae wee c-the wife «f the newly (CA residues )

 

Cowt appointet Ceunnet tg Welthe, Civil viighere AS /CA Attas nd)

 

 

unfam, Unqualrbred, hon~ Competed, & laehr the need CGA Venad.

 

 

ef 3 creel wightr Counpelenr Cevtifyed fn Cv imina | ( Powe v. A

 

trial ddvecacy C Our Side, af Foearrtdaady loth Judie fat {

 

Civcalt CH igh bane Havdee, Peih | + Fe Bar Ho lower (GA Bar HS choite)

 

 

——
Ahan 5Aeeo with Practicn Since Atleast (983 CCH 42 €xgerts)

44es- f minim man AR an maw we AR er wr awl (Qe £i
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 30 of 31

AT fvew {Cowie Cepy\C Of thir claim ® Filing J
: So

 

To each bocatic, Clomer cf tr eatmay / teases ov-t )

 

A) OFFICER, JASeW HUNTER SRrPLB 060527 ¥ go

 

 

GA badge H 1234-07, FL Barge H 693138
Treasure. Coast Forensic Tr et tm ent C enteun

G6 Sw Altapartan Rd

[ndtantewn, FL 34956" 4307

 

2) OFFICER, DASON HUMTER SR - DEH 060527 480

 

GA badge Hh 123B4-O7, FL Badge H 897138

Hiahlanas Cevaeg Jatt CLreatany )
332

ae Ol lage treet

2 ebving Fo 338 7¢

 

Herein 32. total PPpas  Compiere

on thes Lath, of Feb , 2021 St. Valentmer Ss > a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

504
_-aeet -
Worth, + AK YW Ferien Tau - Tactowitie, FL
yet ev: = Indrang Pols, Ay - Head aguante
—_ Nek You K Unjverrita - Pein al Atty -
KA y- If an nag Teey Unrversrtta> Avid - Saddvrras We Waa fp
4,18
eet
Ko NevthSta, Lodge & 20}
ftlanta, GA a {3- aoe (
\ Goo Stesr thir undevtauing |? PS ee

“Be c+ Se, dbove r below! ”

Woda tthe bt, Poet oa

 

 
 

Case 1:21-cv-01817-CM Document1 Filed 03/01/21 Page 31 of 31

 

 

, Hunters 5660936 IDF
wee, coast Fev eesic Ty eat ment’
vy Allapattah RA Tw

 

 

n town, FL 34
Mar 01 2021

“es SDNY. *

 

NEGEV

CLERK’S OFF ice oH :

 

 

 

 

4 EME Gey Fite

Ww NM sth .
Ged's Blessagp Ko

Nevth s Studer Wal ATL
Scattiph Arte

  

‘woe

 

FOREVER USA

 
 

FOREVER USA
ELYVHH AaTd ena

gLUYaH BIGuad

slUVan dia

ye

Tt

 

Adve United States Clee |

“ FOREVER OSA

gLuv¥iH gidyAs

 

 

 Unl+ed ‘States Couvt ef Feds Eling

500 Pedvi Stveep
New Youk, MY |0007

 

 
